Tavarez v Herrasme (2017 NY Slip Op 02148)





Tavarez v Herrasme


2017 NY Slip Op 02148


Decided on March 23, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2017

Tom, J.P., Friedman, Mazzarelli, Kapnick, Kahn, JJ.


3488 305639/13

[*1]Jeffrey Tavarez, Plaintiff-Respondent,
vFelix Manuel Castillo Herrasme, et al., Defendants-Appellants.


Chesney & Nicholas, LLP, Syosset (Jeffrey M. Burkhoff of counsel), for appellants.
William Schwitzer & Associates, P.C., New York (Howard R. Cohen counsel), for respondent.

Order, Supreme Court, Bronx County (Doris M. Gonzalez, J.), entered July 11, 2016, which, in an action for personal injuries sustained in a motor vehicle accident, denied defendants' motion to renew, unanimously affirmed, without costs.
The court properly denied defendants' motion to renew plaintiff's motion for partial summary judgment on the issue of liability, which was previously granted by Supreme Court and later affirmed by this Court (see 140 AD3d 453 [1st Dept 2016]). There is nothing in plaintiff's deposition, which was taken after he was granted summary judgment, that constitutes new noncumulative facts that would warrant granting renewal (see Varela v Clark, 134 AD3d 925 [2d Dept 2015]; CPLR 2221[e]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 23, 2017
CLERK